NO. 12-10-00345-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE INTEREST                                        §        APPEAL FROM THE THIRD

OF M.A.T.,                                             §        JUDICIAL DISTRICT COURT

A CHILD                                                §        ANDERSON COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellants, S.F. and K.T., and Appellee, the Texas Department of Family and Protective
Services (the Department), filed an agreed motion to sever the portion of this cause that pertains
to K.T. and remand for a new trial. The parties agree that this action will further the interest of
justice as to K.T. and permit an expeditious retrial, thereby furthering the permanency of the
child.
         Having examined and considered the documents on file and the parties’ agreed motion,
the court is of the opinion that the motion should be granted. Accordingly, the agreed motion to
sever and remand is granted. That part of the trial court’s judgment that is in favor of the
Department and against K.T. is reversed without regard to the merits, and K.T.’s appeal is hereby
ordered severed from S.F.’s appeal. We assign cause number 12-10-00345-CV to K.T.’s appeal
against the Department and remand that cause number for a new trial.
Order entered March 16, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



                                                    (PUBLISH)